Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 13, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149663                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  ROBERTO LANDIN,                                                                                           Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 149663
                                                                    COA: 309258
                                                                    Saginaw CC: 08-002400-NZ
  HEALTHSOURCE SAGINAW, INC.,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  April 3, 2015. The application for leave to appeal the June 3, 2014 judgment of the Court
  of Appeals is DENIED, because we are no longer persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 13, 2015
           t1110
                                                                               Clerk